     Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


CINDY TOMLINSON,

         Plaintiff,                           CASE NO.:
v.


FLORIDA WHOLESALE DISTRIBUTORS,
INC. d/b/a ABE PAINTS and
ROBERT WATSON, Individually,

      Defendants.
_____________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, CINDY TOMLINSON(“Plaintiff”), hereby sues Defendants,

FLORIDA WHOLESALE DISTIBUTORS, INC. d/b/a ABE PAINTS, and ROBERT

WATSON, Individually, (hereinafter after as “Defendants”) and states as follows:

                           JURISDICTION AND VENUE

         1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and

13679(a).

         2.    Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).
  Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 2 of 7 PageID 2




                                     PARTIES

      3.       Plaintiff, CINDY TOMLINSON, is an adult and a resident of

Hillsborough County, Florida.

      4.       Defendant, FLORIDA WHOLESALE DISTIBUTORS, INC. d/b/a

ABE PAINTS, is a Florida corporation authorized and doing business in this

Judicial District.

      5.       Defendant, FLORIDA WHOLESALE DISTIBUTORS, INC. d/b/a

ABE PAINTS, is an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(1)(A), because it has employees engaged in commerce or in the production

of good for commerce, or has employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce and

because it has an annual gross volume of sales made or business done greater than

$500,000.00.

      6.       Defendant, ROBERT WATSON, was an officer, director, manager,

owner, and/or operator of Defendant, FLORIDA WHOLESALE DISTIBUTORS,

INC. d/b/a ABE PAINTS, and was directly involved in the day-to-day operations

of FLORIDA WHOLESALE DISTIBUTORS, INC. d/b/a ABE PAINTS, had direct

responsibility for the supervision of Plaintiff, as well as control over the

compensation paid to Plaintiff, and individually took the adverse employment

action against Plaintiff’s complaint of herein, and therefore, is individually liable


                                        Page 2 of 7
 Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 3 of 7 PageID 3




for the violations of law complained of herein pursuant to the FLSA.

      7.     As part of Plaintiff’s duties for the Defendants, Plaintiff regularly

engaged in commerce, handled goods in commerce, and the production of goods

for commerce. Plaintiff was an employee of Defendant pursuant to 29 U.S.C. §

203(e)(2) and Section 448.08, Florida Statutes, Defendant was Plaintiff’s employer

within the meaning of 29 U.S.C. § 203(d) and Section 448.08, Florida Statutes, and

Defendant employed Plaintiff within the meaning of 29 U.S.C. § 203(g) and Section

448.08, Florida Statutes.

      8.     Defendants are employers within the meaning of 29 U.S.C. of § 203(d),

and subject to the Fair Labor Standards Act.

                            FACTUAL ALLEGATIONS

      9.     Plaintiff was employed by Defendants from approximately August

2011 to March 11, 2021. At all times material to this case, Plaintiff worked for

Defendants as a full time Manager.

      10.    In this role, Plaintiff was paid $850.00 per week.

      11.    Plaintiff worked more than forty (40) hours per work week during her

employment with Defendants for which she was not compensated by Defendant

at a rate of time and one half her regular hourly rate.

      12.    Despite Defendants obligations as an employer, Defendants failed to

keep accurate records of hours worked by Plaintiff even though they knew, or


                                        Page 3 of 7
  Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 4 of 7 PageID 4




should have known, that Plaintiff was working in excess of forty (40) hours per

work week.

      13.    Records, documents, and other evidence which reflect the actual

number of hours worked by Plaintiff are in the possession of Defendant and will

be obtained in discovery.

      14.    Plaintiff requested her unpaid wages from Defendants and to date she

has not been compensated.

      15.    Plaintiff has retained the services of Florin Gray Bouzas Owens, LLC

and is obligated to pay his legal counsel a reasonable fee for their services.


                             COUNT I
            FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)

      16.    Plaintiff CINDY TOMLINSON re-alleges paragraphs one (1) through

fifteen (15) as though set forth fully herein.

      17.    Defendants are subject to the requirements of the Fair Labor

Standards Act (“FLSA”), as amended, 29 U.S.C. § 216(b).

      18.    Defendants, FLORIDA WHOLESALE DISTIBUTORS, INC. d/b/a

ABE PAINTS, and ROBERT WATSON are a common enterprise and/or joint

employers of Plaintiff, engaged in commerce as defined by 29 U.S.C. § 203(s)(l)(A)

in that it (a) has employees engaged in commerce or has employees handling,

selling, or otherwise working on goods or materials that have been moved in or


                                          Page 4 of 7
  Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 5 of 7 PageID 5




produced for commerce, and (b) has an annual gross volume of sales made or

business done that is not less than $500,000.00.

      19.    The FLSA requires each covered employer such as Defendants to

compensate all non-exempt employees, such as Plaintiff, at a rate of not less than

1 ½ times their regular rate of pay for all work performed in excess of forty (40)

hours in a work week.

      20.    Throughout her employment with Defendants, Plaintiff worked in

excess of forty (40) hours per week, for which she was not compensated at the

overtime rate.

      21.    Plaintiff is entitled to be paid overtime compensation for all overtime

hours worked for Defendants.

      22.    Defendants’ failure to pay Plaintiff overtime at a rate less than 1 ½

times the regular rate of pay for work performed in excess of forty (40) hours in a

work week violates the FLSA, 29 U.S.C. §§201 et seq., including 29 U.S.C. § 207.

      23.    Defendants knew or had reason to know that Plaintiff performed

work outside of her regular schedule and therefore worked in excess of forty (40)

hours per work week.

      24.    Defendants’ violations of the FLSA were knowing, willful, and in

reckless disregard of the rights of Plaintiff.

      25.    As a direct result of Defendants’ violations of the FLSA, Plaintiff


                                          Page 5 of 7
 Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 6 of 7 PageID 6




suffered damages by being denied overtime wages in accordance with § 207 and

§ 216(b) of the FLSA, and has incurred reasonable attorneys’ fees and costs.

      26.   As a result of Defendants’ violations of the FLSA, Plaintiff is entitled

liquidated damages.

      27.   Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff, CINDY TOMLINSON, demands a trial by jury and

judgment against Defendants, FLORIDA WHOLESALE DISTIBUTORS, INC.

d/b/a ABE PAINTS, and ROBERT WATSON, Individually, for the following

relief and damages:

            a.     Overtime compensation in the amount due to her for the time
                   worked in excess of forty (40) hours per work week as
                   allowable under the FLSA statute of limitations period;

            b.     Liquidated damages in an amount equal to the overtime award;

            c.     Prejudgment interest;

            d.     Reasonable attorneys’ fees and costs and expenses of the
                   litigation pursuant to 29 U.S.C. §216(b);

            e.     A judicial determination that the FLSA was violated and an
                   adjudication on the merits of the case;

            f.     Any other further relief the Court deems just and proper.

                          DEMAND FOR JURY TRIAL

      28.   Plaintiff, CINDY TOMLINSON, requests a jury trial on all issues so


                                        Page 6 of 7
  Case 8:21-cv-01344-TPB-JSS Document 1 Filed 06/03/21 Page 7 of 7 PageID 7




triable.

Dated this 3rd of June 2021


                                   FLORIN GRAY BOUZAS OWENS, LLC

                                   /s/Christopher D. Gray
                                   CHRISTOPHER D. GRAY, ESQUIRE
                                   Florida Bar No.: 902004
                                   Primary: chris@fgbolaw.com
                                   Secondary: debbie@fgbolaw.com
                                   WOLFGANG M. FLORIN, ESQUIRE
                                   Florida Bar No.: 907804
                                   wolfgang@fgbolaw.com
                                   16524 Pointe Village Drive, Suite 100
                                   Lutz, FL 33558
                                   Telephone (727) 254-5255
                                   Facsimile (727) 483-7942
                                   Attorneys for Plaintiff




                                    Page 7 of 7
